Citation Nr: 0428664	
Decision Date: 10/19/04    Archive Date: 10/28/04	

DOCKET NO.  03-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).   

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left mandible.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967.

This matter arises from an April 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.  

The RO&IC granted entitlement to service connection for PTSD, 
and assigned that disability at 30 percent rating effective 
December 21, 2000.  

The RO&IC also granted entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the 
left mandible to 10 percent effective December 21, 2000.  

The RO&IC also assigned a temporary total convalescence 
evaluation effective June 7, 2001 through July 31, 2001, and 
reinstated the previous 10 percent evaluation effective 
August 1, 2001.

Jurisdiction of the case subsequently was transferred to the 
VARO in Cleveland, Ohio.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In October 2003 the veteran withdrew in writing his previous 
request to provide oral testimony before a traveling Veterans 
Law Judge at the RO.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  


2.  PTSD is productive of mild depression and feelings of 
hopelessness, restless sleep patterns, intrusive memories and 
dreams of experiences in Vietnam, feelings of estrangement 
from others, and irritability.  

3.  PTSD is not productive of disablement more compatible 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

4.  Residuals of a fracture of the left mandible are 
productive of no more than moderate displacement of the 
mandible with some loss of jaw function or masticatory 
function.

5.  Treatment in January and February 2001 for residuals of a 
fracture of the left mandible did not involve surgery 
necessitating at least one month of convalescence, surgery 
with severe postoperative residuals or immobilization by 
cast.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture of the left mandible have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.30, 4.150, DC 9904, 9905 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening a 
claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  

However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In the instant case, the RO furnished the veteran with a 
letter dated in June 2001 that notified him of detailed 
information about the new rights provided under the VCAA.  

This was well in advance of the RO's ultimate decision in 
April 2002 with regard to the issues on appeal.  Accordingly, 
the procedural actions of the RO are compliant with 
Pelegrini, supra.  That correspondence described the evidence 
needed to substantiate the claims for increased ratings for 
PTSD and residuals of a fracture of the left mandible, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  

In the April 2002 rating decision, the December 2002 
statement of the case, and supplemental statements of the 
case issued in February 2003 and October 2003, the RO 
informed the veteran of the evidence used in conjunction with 
his claims, the 
pertinent laws and regulations, the adjudicative actions 
taken, and the reasons and bases for the decision.  The 
record indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
that is the subject of this decision may proceed, consistent 
with the VCAA.  The record demonstrates that remand of any 
issue for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).  




Criteria

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities which is based 
on average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating will be 
assigned if the disability picture more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.71; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, although 
the history of the disability at issue is an important 
consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; this is a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

In evaluating the veteran's service-connected PTSD, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) shall be 
evaluated as 30 percent disabling.  

To warrant a 50 percent rating, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships must be present.

To warrant a 70 percent disability rating, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships must be present.  

To warrant a 100 percent rating, total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name 
must be present.  See 38 C.F.R. § 4.130, DC 9411.  It is 
within the foregoing context that the facts in this case must 
be examined.  


Factual Background

The veteran served as an infantryman in the Republic of 
Vietnam.  His service resulted in decorations that include 
the Purple Heart, National Defense Service Medal, Vietnam 
Campaign Medal, Vietnam Service Medal, and National Defense 
Service Medal.  

The veteran originally was noted to be suffering from a 
depressive disorder during a VA hospital stay in June 2001.  
However, during a VA psychiatric examination conducted in 
November 2001, PTSD, as well as depressive disorder, were 
diagnosed.  



The examiner observed that the veteran was appropriately 
groomed, cooperative, and pleasant.  He was alert and 
oriented in all spheres.  His speech was of normal rate, 
rhythm, and tone.  His eye contact was good.  His mood was 
mildly 
anxious.  His affect was appropriate.  His thought process 
was logical, and he denied any delusions, hallucinations, 
paranoia, or suicidal or homicidal ideation.  His 
concentration was good.  His immediate memory also was good.  
He had some problems with recent memory, but remote memory 
was good.  

Insight and judgment were good, intellect was average, and 
the veteran denied any significant depression, 
notwithstanding occasional feelings of hopelessness.  He 
indicated that he still experiences some anxiety.  He also 
indicated that he still experiences flashbacks about 2 to 4 
times daily.  However, he denied nightmares.  

He indicated that he startles easily and has increased 
anxiety when watching violent actions.  He stated that he 
avoided activities or conversations that are associated with 
trauma and violence, and that he avoids places and people.  
The examiner opined that PTSD had affected his social 
functioning and his family life.  He indicated that the 
veteran was able to maintain employment, although with 
difficulty.  The examiner assigned a GAF of 65.  

The veteran has stated that PTSD has caused him to miss 
significant time from work.  However, he indicated that this 
was due to treatment and examinations that he had received 
for this disorder rather than due to its specific 
symptomatology.  His spouse has submitted various statements 
confirming the symptomatology observed by the examining 
physician.  

Outpatient mental status evaluations intermittently conducted 
during recent years by VA show the veteran has complained of 
insomnia, anxiety, hypervigilance, panic with flashbacks to 
Vietnam, impaired concentration, easy agitation, depression, 
and hyperarousal.  It was noted that the veteran continues to 
work full time as a truck driver.  



Analysis

The sum of the medical evidence of record indicates that the 
veteran's primary symptoms resulting from PTSD are periodic 
depression, a sense of social isolation, sleep disturbance, 
and intrusive recollections of events that took place during 
his tour of duty in the Republic of Vietnam.  However, there 
is no indication that his judgment, thinking, or mood have 
otherwise been affected.  

The veteran does not display symptoms indicative of suicidal 
or homicidal ideation, does not engage in obsessional 
rituals, and his speech is logical.  He does not have 
difficulty in understanding complex commands, and he does not 
have any significant impairment of short- and long-term 
memory.  

Although he indicates a sense of social isolation, he has 
maintained his employment at his current job for the past 
20 years.  He only occasionally suffers from panic attacks, 
and otherwise appears to function independently, 
appropriately, and effectively.  

The foregoing tends to indicate that symptomatology 
associated with the veteran's PTSD does not result in 
psychiatric constellation that more closely approximates the 
level of impairment contemplated in the next higher 
evaluation of 50 percent.  

Nor does it appear that his symptomatology is indicative of 
that warranted for either a 70 percent or 100 percent 
disability evaluation.  As such, there is no reasonable basis 
upon which to predicate a grant of the benefit sought under 
applicable schedular criteria.  

As entitlement to an initial increased evaluation in excess 
of 30 percent for PTSD is denied, the Board perceives no 
basis for assignment of "staged" ratings.  See Fenderson, 
supra.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating for Residuals of a Fracture of the Left 
Mandible

In evaluating the residuals of injury to the mandible, 
malunion resulting in moderate displacement shall be 
evaluated as 10 percent disabling; a 20 percent disability 
rating is warranted only if malunion of the mandible results 
in severe displacement.  (Note:--Dependent upon degree of 
motion and relative loss of masticatory function.)  See 
38 C.F.R. § 4.150, DC 9904.  

Alternatively, temporomandibular articulation, with limited 
motion of inter-incisal range of 31 to 40 millimeters shall 
be evaluated as 10 percent disabling.  To warrant a 
20 percent disability rating, such range must be limited to 
21 to 30 millimeters; a 30 percent disability rating warrants 
limitation of inter-incisal range to 11 to 20 millimeters, 
while a 40 percent disability rating requires inter-incisal 
range limited to 0 to 10 millimeters.  See 38 C.F.R. § 4.150, 
DC 9905.  It is within this context that the veteran's claim 
must be evaluated.  

The facts are as follows.  The veteran sustained an open 
fracture of the mandible, left symphysis in January 1967 when 
the armored personnel carrier in which he was traveling hit a 
mine.  

In January 2001, the veteran was noted to need replacement of 
missing teeth with either implants or partial dentures.  He 
also needed to have a bridge replaced.  Crown and bridge 
replacements, as well as implants, were completed during 
February 2001.  

The veteran was hospitalized at a VA facility from June 7 to 
June 8, 2001, due to destructive occlusion resulting in 
advancing wear and abrasion of his remaining teeth.  He 
underwent mandibular anterior segmental osteotomy with rigid 
fixation of osteotomy sites, dental implant placement, and 
bone graft to the left maxillary sinus.  He tolerated the 
procedure well, and convalesced well.  The physician 
indicated that the veteran would require at least a two-week 
convalescent period.  

Based upon those findings, the RO granted the veteran a 
convalescence rating at the 100 percent level from June 7, 
2001, through July 31, 2001, pursuant to the provisions of 
38 C.F.R. § 4.30.  A 10 percent disability evaluation was 
continued effective August 1, 2001.  

The veteran then underwent a VA dental and oral examination 
in August 2001.  The examiner observed that he had missing 
teeth but otherwise his bite had been corrected by surgery 
performed in June of that year.  No areas of pain were noted, 
but some numbness was present.  The examiner did not indicate 
that the veteran had significant functional impairment due to 
loss of motion and masticatory function loss.  

What impairment was present apparently was due to missing 
teeth that were to be replaced by implants.  The veteran was 
able to open his mouth to 35 millimeters without popping or 
pain.  Some alveolar bone loss was present on the ridges of 
the upper right, upper left, and lower right mandible, but 
these were not considered to be severe.  

The foregoing indicates that a disability evaluation in 
excess of the 10 percent 
currently assigned for residuals of fracture of the left 
mandible is not warranted.  No more than moderate 
displacement of the mandible has been observed clinically.  
See 38 C.F.R. § 4.150, DC 9904.  Additionally, the veteran 
has an inter-incisal range of 35 millimeters.  See 38 C.F.R. 
§ 4.150, DC 9905.  Thus, there is no reasonable basis upon 
which to predicate a grant of the benefit sought under 
applicable schedular criteria.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a left 
mandible fracture.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation; 
however, it did not grant an increased evaluation for either 
disability at issue on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the claims for increased disability ratings in this 
case, the Board cannot conclude that the disability picture 
is so unusual or exceptional, with such related factors as 
frequent hospitalization or marked interference with 
employment, as to render impractical the application of the 
regular rating criteria.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD and residuals of a fracture 
of the left mandible.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  

The veteran has been employed full time in his current 
occupation as a truck driver for the past 20 years.  He has 
indicated only that he has missed work because of treatment 
and examination for his service-connected disabilities.  
However, he has not introduced evidence to indicate that this 
has significantly interfered with his ability to perform his 
job.  Nor does the record indicate that either of the 
disabilities at issue has required frequent periods of 
hospitalization.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for the disabilities 
at issue, there is no basis upon which to predicate a 
referral of the case for consideration of an extraschedular 
rating.  See Bagwell, 9 Vet. App. at 339.  


ORDER

Entitlement to an initial disability rating in excess of 
30 percent for PTSD is denied.  

Entitlement to an increased rating for residuals of a 
fracture of the left mandible is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



